DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
This action is in response to claims filed on February 4th, 2021. Claim 1 is amended. Claims 1-2 are pending and currently under consideration for patentability. 

Claim Rejections - 35 USC §103 – Withdrawn
With respect to claims 1-2 were fully considered and were persuasive. The rejection under 35 USC §103 of pending claims 1-2 is withdrawn. 
Allowable Subject Matter
Claims 1-2 are allowed. The closest prior art of record is U.S Pub. 20150178784 (“Oliver”) in view of U.S Pub. 20150206177 (“Yao”). 
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination of 
“wherein, upon activation of the call to action URL by one of the multiple online advertisements, the executable program of the unified campaign platform simultaneously executes both an HTTP protocol and an SMS or IP messaging application protocol; 
wherein the HTTP protocol: performs a device type detection query; 
generates tracking data associated with the advertisement, the device type, the embedded tracking pixel, and a time at which the campaign file is assembled; 
and, transmits the tracking data to an analytics platform”.

Claim(s) 1 and 2 would be allowable for the same reason.

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM UBALE whose telephone number is (571)272-9861.  The examiner can normally be reached on Mon-Fri. 8:00 AM- 4:30 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GAUTAM UBALE/Primary Examiner, Art Unit 3682